Title: From Thomas Jefferson to Josef de Jaudenes and Josef Ignacio de Viar, 21 December 1793
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
Philadelphia December 21. 1793.

I have to acknowledge the receipt of your favors of November 30. and December 13. which have been laid before the President, to whom every evidence of a disposition in your agents to keep the Indians in peace gives real satisfaction. It is a conduct, which if pursued with good faith both by Spain and us, will add to the prosperity of both, and to the preservation and happiness of the Indians. The event which is said to have taken place at the Hanging Maw’s, wears a complexion to meet the most entire disapprobation of the United States. It is not yet however so developed in all its circumstances as to authorize me to express their
 definitive judgment on it. This will be the office of the Court before whom prosecutions were immediately instituted against the persons charged with the fact. I may say with safety in the mean while, that they will approve at no time of any act, which shall be either aggressive or unjust towards our Indian neighbors. I flatter myself that your residence among us, must have convinced you, that atrocities of the nature of those charged on that occasion, are not in the spirit of our Government, and must have satisfied you how groundless is the base calumny repeated by the Governor of Louisiana, of a reward of 500 dollars offered for the head of an individual by the Americans, if by that term he means those in authority; and if he means unauthorized individuals, it would hardly seem to justify his very general invective.
This officer undertakes too in a case of hostilities between us and the Indians to decide, that we are the aggressors, and that Spain, a neutral nation, may furnish them with arms and ammunition.
His remonstrating against the passage of our citizens along the Missisippi, even above the 31st: degree, and his appropriating to Spain, Nations of Indians inhabiting above the same limit, will not be noticed at a moment when a higher solution of those questions is expected. Till then we rely on the justice of Your Government, and your own dispositions to inculcate it, that your agents will be inhibited from taking any part between us and the Indians, inconsistent with the friendship which we hope will ever prevail between us; and which we shall endeavour sincerely to cultivate by every act of justice and good neighborhood. I have the honor to be with great esteem & respect Gentlemen Your most obedient, and Most humble servant
